Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Arguments and amendments are not persuasive over 35 U.S.C. 101 rejections. Applicant argues on pages 8-9 of Remarks that a human mind is not capable of mentally communicating a recommendation nor is the human mind capable of receiving input from a user via a user interface. Examiner disagrees. Using pen and paper a human can write a recommendation and communicate it to a user via a physical paper drop box (i.e., user interface) which the user can then write on the paper additional input. Note, user interface is not explicitly defined in Specification and therefore is given its broadest reasonable interpretation, e.g., physical paper drop box.
	Additionally, Applicant argues on page 9 of Remarks that the claims implement a practical application that enables a user to directly recognize and address issues and therefore improves diagnostic tool technology. Examiner disagrees. The claimed invention uses a computer as a tool for diagnostics. The computer implemented method merely receives, stores, communicates and generates (display) data. Here, the claims are not to an improvement in computer diagnostic technology but to parsing and evaluating data on a generic computer system. Therefore, the abstract idea rejections are maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 6-12, 14-18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A method comprising:
	receiving a first input comprising context information from a first system being displayed; [Abstract idea of collecting and displaying data. Mental Process. A human-mind can receive information from a system being displayed.]
	receiving a second input comprising configuration information from the first system; [Abstract idea of collecting data. Mental Process. A human-mind can receive information.]
	receiving via a log interface, a third input comprising error information from an error log of the first system; [Abstract idea of collecting data. Mental Process. A human-mind can receive information.]
	storing the context information, the configuration information, and the error information in a database; [Abstract idea of storing data. Mental Process. A human-mind with pen and paper can store information in a database.]
	referencing the configuration information to formulate a query; [Abstract idea of analyzing data. Mental Process. A human-mind can reference information to formulate a query.]
	posing the query to the database; receiving a query result from the database, the query result including the error information from the first system; [Abstract idea of collecting data. Mental Process. A human-mind with pen and paper can pose a query to a database and receive the results.]
	communicating the query result to a user interface; [Abstract idea of displaying data. Mental Process. A human-mind with pen and paper can communicate results to a user interface.]
	generating a recommendation for a follow-up action from the query result; communicating the recommendation to the user interface; and receiving an additional input from a user via the user interface accepting the recommendation and instructing the follow-up action. [Abstract idea of collecting, analyzing and manipulating data. Mental Process. A human-mind with pen and paper can recommend a follow-up action from results, communicate the recommendations to a user via paper document, and receive input from a user via paper document to accept recommendation and instruct the follow-up action.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claim 2 recites the following:
	A method as in claim 1 further comprising: determining from the context information, that a second system is connected with the first system; receiving a fourth input comprising error information from an error log of the second system; and storing in the database, the error information from the second system, wherein the query result further comprises the error information from the error log of the second system. [Abstract idea of collecting, analyzing and storing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claim 3 recites the following:
	A method as in claim 2 wherein the second system is a frontend hosting the user interface and the database. [Additional elements that do not amount to more than the judicial exception.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claim 4 recites the following:
	A method as in claim 1 further comprising: generating a workflow from the query result; communicating the workflow to the user interface; and receiving an additional input generated from the workflow. [Abstract idea of collecting, analyzing and manipulating data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claim 6 recites the following:
	A method as in claim 1 wherein the recommendation is generated from the query result by referencing a ruleset. [Abstract idea of collecting, analyzing and manipulating data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claim 7 recites the following:
	A method as in claim 1 wherein the recommendation is generated from the query result by referencing an artificial intelligence (Al). [Abstract idea of collecting, analyzing and manipulating data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claim 8 recites the following:
	A method as in claim 1 wherein the configuration information is obtained from a transaction code. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claim 9 recites the following:
	A method as in claim 1 wherein: the database comprises an in-memory database; and the query is formulated by an in-memory database engine of the in-memory database. [Abstract idea of collecting, analyzing and manipulating data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claims 10, 11-12 and 14-15 are rejected based on similar rationale given to claims 1, 3-4 and 6-7, respectively.
	Claims 16-17, 18 and 20 are rejected based on similar rationale given to claims 1-2, 4 and 7, respectively.
	Claim 21 recites the following:
	A method as in claim 1 wherein the follow-up action activates a data service. [Abstract idea of collecting, analyzing and manipulating data. Mental Process. Note, claimed term data service is not given an explicit definition in Specification and therefore is given its broadest reasonable interpretation, e.g., activate further data collection, analysis, or manipulation.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claim 22 recites the following:
	A method as in claim 1 wherein the recommendation indicates that a user is not mapped correctly. [Abstract idea of displaying data. Mental Process. Displaying data is an ancillary part of collection and analysis.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
	Claim 23 recites the following:
	A method as in claim 1 wherein the follow-up action is a change to an identity management. [Abstract idea of collecting, analyzing and manipulating data. Mental Process. Note, claimed term identity management is not given an explicit definition in Specification and therefore is given its broadest reasonable interpretation, e.g., manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer and processor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113